1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
9
                                     SAN FRANCISCO DIVISION
10
11   Francisca Moralez,                               Case No. 3:17-CV-04971-JST
12
                                                      [PROPOSED] ORDER ON SECOND
13                 Plaintiff,                         STIPULATION AND REQUEST TO
                                                      MODIFY THE COURT’S SCHEDULING
14          vs.                                       ORDER
15   W&W Investment, Inc dba Hidden Dragon            [NO HEARING REQUIRED]
16   Restaurant;

17                 Defendant.

18
19          The parties having so stipulated, and for good cause shown:

20          IT IS HEREBY ORDERED that the Amended Scheduling Order dated September 5, 2018 is

21   amended as follows:

22          1. The non-expert discovery cut-off date is February 7, 2019.

23
24                   January 9, 2019
            Dated: ____________________________                ___________________________
                                                               United States District Judge
25                                                             Jon S. Tigar
26
27
28

                                                     1
                                                   ORDER
